IN THE
                          TENTH COURT OF APPEALS

                               No. 10-15-00314-CV

                       IN RE RAMSAY ALLEN RAMSEY




                           MEMORANDUM OPINION


       The petition for writ of habeas corpus is denied, and the motion for emergency

relief is dismissed as moot.



                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed September 17, 2015
[OT06]